UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: July 31, 2011 Date of reporting period: January 31, 2011 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT January 31, 2011 O’Shaughnessy All Cap Core Fund Class A Shares – OFAAX Class C Shares – OFACX Class I Shares – OFAIX O’Shaughnessy Enhanced Dividend Fund Class A Shares – OFDAX Class C Shares – OFDCX Class I Shares – OFDIX O’Shaughnessy Small/Mid Cap Growth Fund Class A Shares – OFMAX Class I Shares – OFMIX O'Shaughnessy Mutual Funds All Cap Core Fund The O’Shaughnessy All Cap Core Fund incepted on August 16th, 2010.From the Fund’s inception to the end of 2010, equity markets posted strong returns.The Class A shares of the All Cap Core Fund underperformed the benchmarks, returning 20.16% (without the effect of sales charges) while the Russell 3000® Index returned 21.66% and the S&P 500® Index returned 20.20% through the period ended January 31, 2011. Since the inception of the Fund, and during the 4th quarter of 2010 in particular, growth stocks led value stocks and small cap stocks lead large cap stocks.Because the All Cap Core Fund has a higher exposure to large cap value stocks relative to small cap growth stocks, the Fund underperformed slightly.High dividend yielding stocks such as AstraZeneca PLC, Portugal Telecom and Deutsche Telecom AG, a key component of the strategy, struggled during the fourth quarter – dragging on performance.The portfolio was balanced, however, by its exposure to high momentum stocks such as Silicon Image, Inc., National Oilwell Varco, Inc., and SanDisk Corp., which performed very well. Based on our key factors of high yield, attractive valuation, and high momentum, the Fund was hurt by stock selection in the Energy, Industrials, and Consumer Staples sectors. The Fund was helped by stock selection in the Consumer Discretionary, Materials and Financials sectors. Based on our historical research, the factors that we emphasize in the Fund outperform over longer holding periods, but have shorter periods of time when they do not work. We believe the key to success with this type of strategy is patience, and we expect stocks with attractive yields, valuations and momentum to outperform in the years to come. Small/Mid Cap Growth Fund The O’Shaughnessy Small/Mid Cap Growth Fund incepted on August 16th, 2010.From the Fund’s inception to the end of 2010, equity markets posted strong returns.The Class A shares of the Small/Mid Cap Growth Fund underperformed the benchmark, returning 28.19% (without the effect of sales charges) while the Russell 2500™ Growth Index returned 30.20% through the period ended January 31, 2011. Since the inception of the Fund, and during the 4th quarter of 2010 in particular, growth stocks led value stocks and small cap stocks lead large cap stocks.Because the Small/Mid Cap Growth Fund has a high exposure to smaller cap stocks with high momentum, it did well relative to the broad market but lagged its benchmark. Based on the our key factors of reasonable valuation, strong earnings growth and strong momentum, the Fund did well in most sectors, but was particularly hurt in the information technology sector, where stock selection was very weak and effectively caused all of the Fund’s underperformance relative to the Russell 2500 Growth Index for the period.In particular, positions in Power-One Inc. and Cirrus Logic Inc., with average weights in the Fund of 2.18% and 1.28% respectively, dragged on performance.Both stocks had negative returns during a period when the market was doing extremely well. Based on our historical research, the factors that we emphasize in the Fund outperform over longer holding periods, but have shorter periods of time when they do not work. We believe the key to success with this type of strategy is patience, and we expect stocks with attractive valuations and strong earnings and price momentum to outperform in the years to come. Enhanced Dividend Fund The O’Shaughnessy Enhanced Dividend Fund incepted on August 16th, 2010.From the Fund’s inception to the end of 2010, equity markets posted strong returns.The Class A shares of the Enhanced Dividend Fund underperformed the benchmarks, returning 13.95% (without the effect of sales charges) while the MSCI All Country World Index returned 18.43% and the Russell 1000 Value® Index returned 18.92% through the period ended January 31, 2011. Since the inception of the Fund, and during the 4th quarter of 2010 in particular, growth stocks led value stocks and small cap stocks led large cap stocks.Because the Enhanced Dividend Fund buys market leading large cap global securities with high dividend yields, the Fund underperformed.High dividend yielding stocks in general, and those such as AstraZeneca PLC, Telecom Italia S.p.A., and Rogers Communications, Inc., struggled during 1 O'Shaughnessy Mutual Funds the fourth quarter – dragging on performance.The Fund’s emphasis on pure dividend yield and the fact that it has no meaningful exposure to small cap stocks or high momentum stocks hurt performance relative to the broad market. Selecting based on high yield led to a very substantial overweight in the telecommunications sector, with an average weight of 43% versus an average benchmark weight of just 4.8%. The sector significantly lagged the market during the 4th quarter, which was lead instead by stocks in the financials, energy, and consumer discretionary sectors.Still, we believe the telecommunications sector continues to offer extremely attractive yields relative to other economic sectors. Based on our historical research back to 1926, large cap, market leading stocks with high dividend yields are very strong performers relative to the overall market in the long run. We believe the key to success with this type of strategy is patience, and we expect stocks with attractive yields to outperform in the years to come. Outlook OSAM’s 2011 market outlook is informed by two pieces of quantitative research conducted by the firm within the past year.The first was a post-bear market study of key factors for low valuation, strong yield and strong momentum, the combination of which form the basis of many of OSAM’s strategies.The research indicates that while this combination has tended to underperform the market in Year One of bear market recoveries, the same combination tended to outperform the market in Year Two, with strengthening returns into Year Three.The research also indicates that dividend yield, such as the strategy used in the Enhanced Dividend Fund, has typically performed well during the third year of recovery from hallmark bear market bottoms.OSAM believes that the third year of this current bear market recovery will begin in 2011.We believe the All Cap Core Fund and Small/Mid Cap Growth Fund are well positioned for this market environment in 2011.While OSAM does not have data for the MSCI All Country World Index (the Enhanced Dividend Fund’s benchmark) going as far back as the S&P 500® Index, given the MSCI All Country World Index’s later inception, OSAM does believe similar trends of recovery and potential positive performance to be true within international markets, particularly markets where valuation and high yields are being rewarded. OSAM also conducted research on the historical correlations between forward market performance and periods of economic concerns similar to those the firm hears prevalently mentioned in the current economic environment – low Gross Domestic Product growth, higher unemployment, increasing taxes and low consumer confidence.OSAM has found little to no correlation between these items and the one-, three- and five-year forward returns of equities. In fact, if any relationship exists, it is contrarian. Historically, investing in times when economic indicators have been weak has boded well for the long-term equity investor.Interestingly, of the four economic conditions mentioned above, the strongest correlation with forward returns of the market is a negative correlation with consumer confidence.The research indicates that the five-year forward return for the market has been considerably higher coming out of the periods of lower consumer confidence than higher confidence.OSAM believes this is because during times of economic stress, nervous investors take out their anxiety on the market, driving down the price of stocks below their intrinsic value, thus creating opportunities for those willing to withstand such emotion.The consumer confidence rating for November 2010 was among the lowest readings on record going back to 1952, ranking in the most pessimistic of ten deciles.Historically, the market has annualized at a five-year rate of 11.5% coming out of similar periods.OSAM believes this bodes well for long-term investors. Past performance does not guarantee future results. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Investments in foreign securities involve political, economic and currency risks, greater volatility, and differences in accounting methods. REITS and foreign real estate companies may be less diversified than other pools of securities, may have lower trading volumes and may be subject to more abrupt and erratic price movements than the overall securities markets. Investments in small-and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Risks of derivatives include the possible imperfect correlation between the value of instruments and the underlying assets; risks of default by the other party to the transaction; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that instruments may not be liquid. 2 O'Shaughnessy Mutual Funds Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please read the Schedule of Investments for a complete list of fund holdings. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market.The Russell 2500 Growth™ Index measures the performance of the small to mid-cap growth segment of the U.S. equity universe.It includes those Russell 2500 companies with higher price-to-book ratios and higher forecasted growth values.The Standard & Poor’s 500® Index is a market-weighted index of 500 widely held common stocks of companies chosen for market size, liquidity and current index membership.The MSCI All Country World Index is a free-float-adjusted market capitalization index that is designed to measure the equity market performance in the global developed and emerging markets.The Russell 1000 Value® Index measures the performance of the large-cap value segment of the U.S. equity universe.It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values.The term “free-float” represents the portion of shares outstanding that are deemed to be available for purchase in the public equity markets by investors.You cannot invest directly in an index. Correlation is a measure of the interdependence of two random variables. Must be preceded or accompanied by a prospectus. The O’Shaughnessy Funds are distributed by Quasar Distributors, LLC. 3 O'Shaughnessy Mutual Funds Expense Example at January 31, 2011 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (8/16/10 – 1/31/11). Actual Expenses For each class of each fund, two lines are presented in the tables below – the first line for each class provides information about actual account values and actual expenses, with actual net expenses being limited to 1.24% for Class A shares of the All Cap Core and Enhanced Dividend Funds, 1.44% for Class A shares of the Small/Mid Cap Growth Fund, 1.99% for Class C shares of the All Cap Core and Enhanced Dividend Funds, 0.99% for Class I shares of the All Cap Core and Enhanced Dividend Funds, and 1.19% for Class I shares of the Small/Mid Cap Growth Fund, per the advisory agreement.In addition, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” for your fund and class to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes For each class of each fund, the second line for each class provides information about hypothetical account values and hypothetical expenses based on the respective fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables for each class of each fund is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 4 O'Shaughnessy Mutual Funds Expense Example (Continued) at January 31, 2011 (Unaudited) All Cap Core Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 8/16/10 1/31/11 (8/16/10 - 1/31/11) Class A Actual $ 6.28 Class A Hypothetical $ 5.76 (5% return before expenses) Class C Actual Class C Hypothetical $ 9.22 (5% return before expenses) Class I Actual $ 5.02 Class I Hypothetical $ 4.60 (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.24%, 1.99%, and 0.99% for Class A, Class C, and Class I, respectively, multiplied by the average account value over the period, multiplied by 168 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Enhanced Dividend Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 8/16/10 1/31/11 (8/16/10 - 1/31/11) Class A Actual Class A Hypothetical (5% return before expenses) Class C Actual Class C Hypothetical (5% return before expenses) Class I Actual Class I Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.24%, 1.99%, and 0.99% for Class A, Class C, and Class I, respectively, multiplied by the average account value over the period, multiplied by 168 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Small/Mid Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 8/16/10 1/31/11 (8/16/10 - 1/31/11) Class A Actual Class A Hypothetical (5% return before expenses) Class I Actual Class I Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.44% and 1.19% for Class A and Class I, respectively, multiplied by the average account value over the period, multiplied by 168 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. 5 O'Shaughnessy All Cap Core Fund Sector Allocation of Portfolio Assets January 31, 2011 (Unaudited) Percentages represent market value as a percentage of total investments. 6 O'Shaughnessy Enhanced Dividend Fund Sector Allocation of Portfolio Assets January 31, 2011 (Unaudited) Percentages represent market value as a percentage of total investments. 7 O'Shaughnessy Small/Mid Cap Growth Fund Sector Allocation of Portfolio Assets January 31, 2011 (Unaudited) Percentages represent market value as a percentage of total investments. 8 (This Page Intentionally Left Blank.) 9 O'Shaughnessy All Cap Core Fund Schedule of Investments at January 31, 2011 (Unaudited) Shares Value COMMON STOCKS – 96.64% Aerospace & Defense – 4.41% The Boeing Co. $ Hexcel Corp.* Honeywell International, Inc. Lockheed Martin Corp. Raytheon Co. United Technologies Corp. Air Freight & Logistics – 0.14% Pacer International, Inc.* Airlines – 1.21% Delta Air Lines, Inc.* United Continental Holdings, Inc.* US Airways Group, Inc.* Auto Components – 1.67% American Axle & Manufacturing Holdings, Inc.* Magna International, Inc.# Tenneco, Inc.* Automobiles – 0.43% Ford Motor Co.* Beverages – 3.39% The Coca Cola Co. PepsiCo, Inc. Biotechnology – 0.27% Amgen, Inc.* Celgene Corp.* Capital Markets – 1.09% Ameriprise Financial, Inc. Franklin Resources, Inc. Oppenheimer Holdings, Inc. – Class A Chemicals – 3.14% Agrium, Inc.# E.I. du Pont de Nemours & Co. Georgia Gulf Corp.* Monsanto Co. The Mosaic Co. PolyOne Corp.* Quaker Chemical Corp. The accompanying notes are an integral part of these financial statements. 10 O'Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at January 31, 2011 (Unaudited) Shares Value COMMON STOCKS (Continued) Chemicals – 3.14% (Continued) Westlake Chemical Corp. $ Commercial Banks – 0.30% M&T Bank Corp. Wells Fargo & Co. Zions Bancorporation Commercial Services & Supplies – 0.10% Consolidated Graphics, Inc.* Communications Equipment – 1.65% Acme Packet, Inc.* F5 Networks, Inc.* Finisar Corp.* Powerwave Technologies, Inc.* Computers & Peripherals – 3.39% Apple, Inc.* Hewlett-Packard Co. NetApp, Inc.* Quantum Corp.* SanDisk Corp.* Seagate Technology PLC*# Construction & Engineering – 0.25% Tutor Perini Corp.* Containers & Packaging – 0.25% Boise, Inc.* Graphic Packaging Holding Co.* Diversified Consumer Services – 0.14% Coinstar, Inc.* Sotheby’s Diversified Telecommunication Services – 5.41% AT&T, Inc. Cincinnati Bell, Inc.* General Communication, Inc.* IDT Corp. Verizon Communications, Inc. The accompanying notes are an integral part of these financial statements. 11 O'Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at January 31, 2011 (Unaudited) Shares Value COMMON STOCKS (Continued) Electric Utilities – 0.39% Pampa Energia S.A. – ADR $ PNM Resources, Inc. Unisource Energy Corp. Electronic Equipment, Instruments & Components – 2.10% Newport Corp.* Power-One, Inc.* Sanmina-SCI Corp.* SYNNEX Corp.* Tech Data Corp.* Vishay Intertechnology, Inc.* Energy Equipment & Services – 1.18% Complete Production Services, Inc.* Halliburton Co. National Oilwell Varco, Inc. RPC, Inc. Food & Staples Retailing – 3.07% Ingles Markets, Inc. – Class A The Pantry, Inc.* Sysco Corp. Wal-Mart Stores, Inc. Whole Foods Market, Inc. Food Products – 0.95% Chiquita Brands International, Inc.* Kraft Foods, Inc. Gas Utilities – 0.89% New Jersey Resources Corp. Southwest Gas Corp. WGL Holdings, Inc. Health Care Equipment & Supplies – 0.86% Baxter International, Inc. Edwards Lifesciences Corp.* Medtronic, Inc. Stryker Corp. Health Care Providers & Services – 1.85% AmerisourceBergen Corp. Kindred Healthcare, Inc.* Owens & Minor, Inc. The accompanying notes are an integral part of these financial statements. 12 O'Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at January 31, 2011 (Unaudited) Shares Value COMMON STOCKS (Continued) Health Care Providers & Services – 1.85% (Continued) Wellpoint, Inc.* $ Hotels, Restaurants & Leisure – 4.49% 69 Chipotle Mexican Grill, Inc.* Las Vegas Sands Corp.* Marriott International, Inc. McDonald’s Corp. Royal Caribbean Cruises Ltd.*# Starwood Hotels & Resorts Worldwide, Inc. Household Durables – 0.18% Tempur-Pedic International, Inc.* Household Products – 1.86% The Procter & Gamble Co. Insurance – 3.90% CNO Financial Group, Inc.* Genworth Financial, Inc.* Protective Life Corp. The Travelers Companies, Inc. Internet & Catalog Retail – 2.30% Amazon.com, Inc.* Netflix, Inc.* Priceline.com, Inc.* Internet Software & Services – 1.30% Akamai Technologies, Inc.* 36 Google, Inc. – Class A* VeriSign, Inc.* IT Services – 3.98% Automatic Data Processing, Inc. International Business Machines Corp. Visa, Inc. Leisure Equipment & Products – 0.06% Eastman Kodak Co.* Machinery – 2.81% Caterpillar, Inc. CNH Global N.V.*# The accompanying notes are an integral part of these financial statements. 13 O'Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at January 31, 2011 (Unaudited) Shares Value COMMON STOCKS (Continued) Machinery – 2.81% (Continued) Cummins, Inc. $ Eaton Corp. Illinois Tool Works, Inc. Joy Global, Inc. NN, Inc.* Tata Motors Ltd. – ADR Wabash National Corp.* Media – 1.12% CBS Corp. DIRECTV* The McClatchy Co.* Sinclair Broadcast Group, Inc.* Valassis Communications, Inc.* Metals & Mining – 2.86% Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Stillwater Mining Co.* Multi-line Retail – 0.15% The Bon-Ton Stores, Inc.* Dollar Tree, Inc.* Multi-Utilities – 0.13% CH Energy Group, Inc. Oil, Gas & Consumable Fuels – 10.18% Anadarko Petroleum Corp. Apache Corp. BP PLC – ADR Chevron Corp. Cimarex Energy Co. ConocoPhillips Devon Energy Corp. Exxon Mobil Corp. Occidental Petroleum Corp. Peabody Energy Corp. Pioneer Natural Resources Co. Total S.A. – ADR USEC, Inc.* World Fuel Services Corp. The accompanying notes are an integral part of these financial statements. 14 O'Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at January 31, 2011 (Unaudited) Shares Value COMMON STOCKS (Continued) Paper & Forest Products – 0.57% Louisiana-Pacific Corp.* $ Mercer International, Inc.* Personal Products – 0.24% The Estee Lauder Companies, Inc. Pharmaceuticals – 5.19% Abbott Laboratories Bristol-Myers Squibb Co. Johnson & Johnson The Medicines Co.* Pfizer, Inc. Professional Services – 0.27% Kelly Services, Inc. – Class A* Semiconductors & Semiconductor Equipment – 7.42% Altera Corp. Analog Devices, Inc. Atmel Corp.* Cirrus Logic, Inc.* Cree, Inc.* First Solar, Inc.* GT Solar International, Inc.* Intel Corp. KLA-Tencor Corp. Lattice Semiconductor Corp.* OmniVision Technologies, Inc.* Silicon Image, Inc.* Texas Instruments, Inc. TriQuint Semiconductor, Inc.* Xilinx, Inc. Software – 3.65% Citrix Systems, Inc.* Informatica Corp.* Intuit, Inc.* Microsoft Corp. Oracle Corp. Red Hat, Inc.* Salesforce.com, Inc.* TIBCO Software, Inc.* The accompanying notes are an integral part of these financial statements. 15 O'Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at January 31, 2011 (Unaudited) Shares Value COMMON STOCKS (Continued) Specialty Retail – 3.33% Asbury Automotive Group, Inc.* $ Brown Shoe Co., Inc. DSW, Inc.* Home Depot, Inc. Limited Brands, Inc. Pier 1 Imports, Inc.* Sonic Automotive, Inc. – Class A Textiles, Apparel & Luxury Goods – 0.98% Coach, Inc. Crocs, Inc.* Fossil, Inc.* Lululemon Athletica, Inc.* Tobacco – 0.53% Philip Morris International, Inc. Trading Companies & Distributors – 0.20% United Rentals, Inc.* Wireless Telecommunication Services – 0.41% MetroPCS Communications, Inc.* NII Holdings, Inc.* United States Cellular Corp.* Total Common Stocks (Cost $12,816,225) PREFERRED STOCKS – 0.13% Diversified Telecommunication Services – 0.13% Nortel Inversora S.A. – ADR* (Cost $15,738) SHORT-TERM INVESTMENTS – 6.11% Fidelity Institutional Money Market Government Portfolio, Class I, 0.04%† (Cost $860,770) Total Investments in Securities (Cost $13,692,733) – 102.88% Liabilities in Excess of Other Assets – (2.88)% ) Net Assets – 100.00% $ *Non-income producing security. #U.S. traded security of a foreign issuer. †Rate shown is the 7-day yield as of January 31, 2011. ADR – American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 16 O'Shaughnessy Enhanced Dividend Fund Schedule of Investments at January 31, 2011 (Unaudited) Shares Value COMMON STOCKS – 88.99% Aerospace & Defense – 4.63% BAE Systems PLC – ADR $ Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. Chemicals – 0.81% BASF SE – ADR E.I. du Pont de Nemours & Co. Commercial Banks – 0.11% Royal Bank of Canada# Commercial Services & Supplies – 1.35% Waste Management, Inc. Communications Equipment – 1.03% Nokia Corp. – ADR Construction Materials – 2.32% CRH PLC – ADR Lafarge Coppee S.A. – ADR Diversified Telecommunication Services – 19.69% AT&T, Inc. BCE, Inc.# BT Group PLC – ADR Deutsche Telekom AG – ADR France Telecom S.A. – ADR KT Corp. – ADR Portugal Telecom, SGPS, S.A. – ADR Telecom Italia S.p.A. – ADR Telefonica S.A. – ADR Telefonos de Mexico SAB de CV (Telmex) – ADR Telstra Corp., Ltd. – ADR TELUS Corp.# Verizon Communications, Inc. Food & Staples Retailing – 1.30% Koninklijke Ahold N.V. – ADR Sysco Corp. Food Products – 2.14% Campbell Soup Co. ConAgra Foods, Inc. The accompanying notes are an integral part of these financial statements. 17 O'Shaughnessy Enhanced Dividend Fund Schedule of Investments (Continued) at January 31, 2011 (Unaudited) Shares Value COMMON STOCKS (Continued) Food Products – 2.14% (Continued) Sara Lee Corp. $ Household Products – 0.56% Kimberly-Clark Corp. Insurance – 4.84% Allianz SE – ADR Aviva PLC – ADR AXA S.A. – ADR Marsh & McLennan Companies, Inc. Prudential PLC – ADR IT Services – 0.16% Automatic Data Processing, Inc. Media – 1.15% Thomson Reuters Corp.# Time Warner Cable, Inc. Multi-line Retail – 0.36% J.C. Penney Co., Inc. Oil, Gas & Consumable Fuels – 19.26% Chevron Corp. China Petroleum & Chemical Corp. – ADR 73 CNOOC Ltd. – ADR ConocoPhillips Encana Corp.# ENI S.p.A. – ADR Marathon Oil Corp. PetroChina Co., Ltd. – ADR Repsol YPF, S.A. – ADR Royal Dutch Shell PLC – ADR Sasol Ltd. – ADR Statoil ASA – ADR Total S.A. – ADR Paper & Forest Products – 0.24% Stora Enso Oyj – ADR Svenska Cellulosa AB (SCA) – ADR Pharmaceuticals – 11.46% Abbott Laboratories AstraZeneca PLC – ADR The accompanying notes are an integral part of these financial statements. 18 O'Shaughnessy Enhanced Dividend Fund Schedule of Investments (Continued) at January 31, 2011 (Unaudited) Shares Value COMMON STOCKS (Continued) Pharmaceuticals – 11.46% (Continued) Bayer AG – ADR $ Bristol-Myers Squibb Co. Eli Lilly & Co. GlaxoSmithKline PLC – ADR Johnson & Johnson Pfizer, Inc. Semiconductors & Semiconductor Equipment – 2.74% Intel Corp. STMicroelectronics N.V. – ADR Taiwan Semiconductor Manufacturing Co., Ltd. – ADR Software – 0.61% Nintendo Co., Ltd. – ADR Specialty Retail – 0.60% Home Depot, Inc. Tobacco – 3.81% Altria Group, Inc. British American Tobacco PLC – ADR Reynolds American, Inc. Wireless Telecommunication Services – 9.82% China Mobile Ltd. – ADR Mobile TeleSystems – ADR NTT DOCOMO, Inc. – ADR Rogers Communications, Inc. – Class B# SK Telecom Co., Ltd. – ADR Vodafone Group PLC – ADR Total Common Stocks (Cost $4,078,105) PREFERRED STOCKS – 4.26% Diversified Telecommunication Services – 2.71% Tele Norte Leste Participacoes S.A. – ADR Telecomunicacoes de Sao Paulo S.A. – ADR Wireless Telecommunication Services – 1.55% Vivo Participacoes S.A. – ADR Total Preferred Stocks (Cost $191,897) The accompanying notes are an integral part of these financial statements. 19 O'Shaughnessy Enhanced Dividend Fund Schedule of Investments (Continued) at January 31, 2011 (Unaudited) Shares Value SHORT-TERM INVESTMENTS – 5.60% Fidelity Institutional Money Market Government Portfolio, Class I, 0.04%† (Cost $276,620) $ Total Investments in Securities (Cost $4,546,622) – 98.85% Other Assets in Excess of Liabilities – 1.15% Net Assets – 100.00% $ #U.S. traded security of a foreign issuer. †Rate shown is the 7-day yield as of January 31, 2011. ADR – American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Country Allocation Country % of Net Assets United States % United Kingdom % Canada % France % Brazil % Spain % Germany % Netherlands % Italy % Japan % Russian Federation % Ireland % Taiwan, Province of China % Mexico % Australia % Norway % Republic of Korea % Hong Kong % Portugal % China % Finland % South Africa % Sweden % % The accompanying notes are an integral part of these financial statements. 20 O'Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments at January 31, 2011 (Unaudited) Shares Value COMMON STOCKS – 97.18% Aerospace & Defense – 0.40% Hexcel Corp.* $ 87 Triumph Group, Inc. Airlines – 2.31% AMR Corp.* Delta Air Lines, Inc.* JetBlue Airways Corp.* United Continental Holdings, Inc.* US Airways Group, Inc.* Auto Components – 7.26% American Axle & Manufacturing Holdings, Inc.* Autoliv, Inc. BorgWarner, Inc.* Gentex Corp. Magna International, Inc.# Modine Manufacturing Co.* Standard Motor Products, Inc. Tenneco, Inc.* TRW Automotive Holdings Corp.* Automobiles – 0.36% Ford Motor Co.* Beverages – 0.12% Cott Corp.*# Biotechnology – 0.22% United Therapeutics Corp.* Building Products – 0.42% Owens Corning, Inc.* Capital Markets – 0.32% American Capital Ltd.* BGC Partners, Inc. Chemicals – 2.34% Ferro Corp.* Potash Corporation of Saskatchewan, Inc.# Quaker Chemical Corp. Westlake Chemical Corp. The accompanying notes are an integral part of these financial statements. 21 O'Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2011 (Unaudited) Shares Value COMMON STOCKS (Continued) Commercial Banks – 0.71% City National Corp. $ Huntington Bancshares, Inc. Commercial Services & Supplies – 1.56% Acco Brands Corp.* Consolidated Graphics, Inc.* Deluxe Corp. Interface, Inc. Communications Equipment – 3.26% Acme Packet, Inc.* ADTRAN, Inc. Blue Coat Systems, Inc.* F5 Networks, Inc.* Finisar Corp.* Infinera Corp.* InterDigital, Inc. JDS Uniphase Corp.* Powerwave Technologies, Inc.* Seachange International, Inc.* Computers & Peripherals – 0.65% Lexmark International, Inc.* Quantum Corp.* SanDisk Corp.* Construction & Engineering – 0.17% Insituform Technologies, Inc.* Diversified Consumer Services – 1.77% Coinstar, Inc.* Sotheby’s Diversified Financial Services – 0.16% Citigroup, Inc.* Diversified Telecommunication Services – 1.90% Alaska Communications Systems Group, Inc. General Communication, Inc.* tw telecom, Inc.* Vonage Holdings Corp.* The accompanying notes are an integral part of these financial statements. 22 O'Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2011 (Unaudited) Shares Value COMMON STOCKS (Continued) Electrical Equipment – 0.20% American Superconductor Corp.* $ Electronic Equipment, Instruments & Components – 5.62% Agilysys, Inc.* Cognex Corp. Coherent, Inc.* Daktronics, Inc. Jabil Circuit, Inc. Newport Corp.* Orbotech Ltd.*# OSI Systems, Inc.* Power-One, Inc.* Sanmina-SCI Corp.* Vishay Intertechnology, Inc.* Energy Equipment & Services – 3.06% Complete Production Services, Inc.* Core Laboratories N.V.# ION Geophysical Corp.* RPC, Inc. Food & Staples Retailing – 0.26% The Pantry, Inc.* Food Products – 0.70% Bunge Ltd.# Green Mountain Coffee Roasters, Inc.* Zhongpin, Inc.*# Health Care Equipment & Supplies – 1.36% Align Technology, Inc.* Cyberonics, Inc.* Volcano Corp.* Health Care Providers & Services – 0.31% Health Management Associates, Inc.* Humana, Inc.* Hotels, Restaurants & Leisure – 6.79% 11 Biglari Holdings, Inc.* Chipotle Mexican Grill, Inc.* DineEquity, Inc.* Krispy Kreme Doughnuts, Inc.* Las Vegas Sands Corp.* The accompanying notes are an integral part of these financial statements. 23 O'Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2011 (Unaudited) Shares Value COMMON STOCKS (Continued) Hotels, Restaurants & Leisure – 6.79% (Continued) Royal Caribbean Cruises Ltd.*# $ Wyndham Worldwide Corp. Wynn Resorts Ltd. Household Durables – 1.29% Blyth, Inc. Hovnanian Enterprises, Inc.* La-Z-Boy, Inc.* Tempur-Pedic International, Inc.* Insurance – 0.84% Genworth Financial, Inc.* Old Republic International Corp. Internet & Catalog Retail – 4.18% Netflix, Inc.* Overstock.com, Inc.* Priceline.com, Inc.* Internet Software & Services – 2.22% Akamai Technologies, Inc.* Monster Worldwide, Inc.* Sohu.com, Inc.* WebMD Health Corp.* IT Services – 1.07% Gartner, Inc.* Sapient Corp. Unisys Corp.* Leisure Equipment & Products – 0.58% Eastman Kodak Co.* Leapfrog Enterprises, Inc.* Polaris Industries, Inc. Life Sciences Tools & Services – 0.24% eResearchTechnology, Inc.* PAREXEL International Corp.* Machinery – 7.54% AGCO Corp.* ArvinMeritor, Inc.* 65 Caterpillar, Inc. The accompanying notes are an integral part of these financial statements. 24 O'Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2011 (Unaudited) Shares Value COMMON STOCKS (Continued) Machinery – 7.54% (Continued) CNH Global N.V.*# $ Cummins, Inc. Joy Global, Inc. Kadant, Inc.* Kennametal, Inc. Lindsay Corp. Tata Motors Ltd. – ADR Tennant Co. Timken Co. Titan International, Inc. Wabash National Corp.* Media – 3.83% Arbitron, Inc. Belo Corp.* Cablevision Systems Corp. Cinemark Holdings, Inc. DIRECTV* Gannett Co., Inc. Knology, Inc.* The McClatchy Co.* Sinclair Broadcast Group, Inc. Valassis Communications, Inc.* Metals & Mining – 3.93% Allegheny Technologies, Inc. AngloGold Ashanti Ltd. – ADR Brush Engineered Materials, Inc.* Cliffs Natural Resources, Inc. 93 Freeport-McMoRan Copper & Gold, Inc. Pan American Silver Corp.# Southern Copper Corp. Stillwater Mining Co.* Titanium Metals Corp.* Worthington Industries, Inc. Multi-line Retail – 0.40% Dillard’s, Inc. 98 Dollar Tree, Inc.* Oil, Gas & Consumable Fuels – 1.67% Arch Coal, Inc. Cimarex Energy Co. Clean Energy Fuels Corp.* Holly Corp. The accompanying notes are an integral part of these financial statements. 25 O'Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2011 (Unaudited) Shares Value COMMON STOCKS (Continued) Oil, Gas & Consumable Fuels (Continued) Sunoco, Inc. $ Personal Products – 0.73% Herbalife Ltd.# Pharmaceuticals – 0.95% Endo Pharmaceuticals Holdings, Inc.* The Medicines Co.* Professional Services – 0.55% Manpower, Inc. Road & Rail – 0.09% Avis Budget Group, Inc.* Semiconductors & Semiconductor Equipment – 10.70% ANADIGICS, Inc.* Applied Micro Circuits Corp.* Atmel Corp.* Broadcom Corp. Cirrus Logic, Inc.* Cree, Inc.* Fairchild Semiconductor International, Inc.* 97 First Solar, Inc.* GT Solar International, Inc.* KLA-Tencor Corp. Lam Research Corp.* Lattice Semiconductor Corp.* Micron Technology, Inc.* Novellus Systems, Inc.* OmniVision Technologies, Inc.* Silicon Image, Inc.* Teradyne, Inc.* TriQuint Semiconductor, Inc.* Veeco Instruments, Inc.* Software – 1.79% Informatica Corp.* Intuit, Inc.* Mentor Graphics Corp.* 40 Salesforce.com, Inc.* TIBCO Software, Inc.* The accompanying notes are an integral part of these financial statements. 26 O'Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2011 (Unaudited) Shares Value COMMON STOCKS (Continued) Specialty Retail – 4.42% Advance Auto Parts, Inc. $ Aeropostale, Inc.* AnnTaylor Stores Corp.* Brown Shoe Co., Inc. DSW, Inc.* The Finish Line, Inc. Limited Brands, Inc. OfficeMax, Inc.* Pier 1 Imports, Inc.* Sally Beauty Holdings, Inc.* Ulta Salon Cosmetics & Fragrance, Inc.* Zumiez, Inc.* Textiles, Apparel & Luxury Goods – 5.15% Crocs, Inc.* Deckers Outdoor Corp.* Fossil, Inc.* Lululemon Athletica, Inc.* Quiksilver, Inc.* Skechers U.S.A., Inc.* Under Armour, Inc.* Thrifts & Mortgage Finance – 0.20% Provident Financial Services, Inc. Trading Companies & Distributors – 1.57% United Rentals, Inc.* Wireless Telecommunication Services – 1.01% MetroPCS Communications, Inc.* Total Common Stocks (Cost $3,715,667) SHORT-TERM INVESTMENTS – 1.27% Fidelity Institutional Money Market Government Portfolio, Class I, 0.04%† (Cost $55,268) Total Investments in Securities (Cost $3,770,935) – 98.45% Other Assets in Excess of Liabilities – 1.55% Net Assets – 100.00% $ *Non-income producing security. #U.S. traded security of a foreign issuer. †Rate shown is the 7-day yield as of January 31, 2011. ADR – American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 27 O'Shaughnessy Mutual Funds Statements of Assets and Liabilities at January 31, 2011 (Unaudited) All Cap Enhanced Small/Mid Cap Core Fund Dividend Fund Growth Fund ASSETS Investments in securities, at value (cost $13,692,733, $4,546,622, and $3,770,935, respectively) $ $ $ Receivables: Fund shares issued Dividends and interest Due from Advisor (Note 4) Prepaid expenses Total assets LIABILITIES Payables: Securities purchased — — Administration fees Audit fees Transfer agent fees and expenses Legal fees Fund accounting fees Shareholder reporting Chief Compliance Officer fee Distribution fees Shareholder servicing fees Total liabilities NET ASSETS $ $ $ CALCULATION OF NET ASSET VALUE PER SHARE Class A Shares Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ $ $ Maximum offering price per share (Net asset value per share divided by 94.75%) $ $ $ Class C Shares Net assets applicable to shares outstanding $ $ — Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] — Net asset value and offering price per share (Note 1) $ $ — Class I Shares Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Undistributed net investment income/(loss) ) Accumulated net realized gain/(loss) on investments ) Net unrealized appreciation of investments Net assets $ $ $ The accompanying notes are an integral part of these financial statements. 28 O'Shaughnessy Mutual Funds Statements of Operations For the Period August 16, 2010* through January 31, 2011 (Unaudited) All Cap Enhanced Small/Mid Cap Core Fund Dividend Fund Growth Fund INVESTMENT INCOME Income Dividends (net of foreign tax withheld of $972, $3,634, and $15, respectively) $ $ $ Interest 96 31 29 Total income Expenses Registration fees Fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Administration fees (Note 4) Advisory fees (Note 4) Audit fees Shareholder servicing fees – Class A (Note 6) Shareholder servicing fees – Class C (Note 6) 76 — Shareholder servicing fees – Class I (Note 6) Custody fees (Note 4) Legal fees Chief Compliance Officer fee (Note 4) Trustee fees Miscellaneous expense Reports to shareholders Distribution fees – Class A (Note 5) Distribution fees – Class C (Note 5) — Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) Net expenses Net investment income/(loss) ) REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain/(loss) on investments ) Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ $ *Commencement of operations. The accompanying notes are an integral part of these financial statements. 29 O'Shaughnessy Mutual Funds Statements of Changes in Net Assets All Cap Enhanced Small/Mid Cap Core Fund Dividend Fund Growth Fund August 16, August 16, August 16, 2010* 2010* 2010* through through through January 31, January 31, January 31, (Unaudited) (Unaudited) (Unaudited) INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income/(loss) $ $ $ ) Net realized gain/(loss) on investments ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Class A Shares ) ) — Class C Shares ) ) — Class I Shares ) ) — From net realized gain on investments Class A Shares ) ) ) Class C Shares ) ) — Class I Shares ) ) ) Total distributions to shareholders ) ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — — — End of period $ $ $ Includes undistributed net investment income/(loss) of $ $ $ ) *Commencement of operations. The accompanying notes are an integral part of these financial statements. 30 O'Shaughnessy Mutual Funds Statements of Changes in Net Assets (Continued) (a)A summary of share transactions is as follows: All Cap Enhanced Small/Mid Cap Core Fund Dividend Fund Growth Fund August 16, August 16, August 16, 2010* 2010* 2010* through through through January 31, January 31, January 31, (Unaudited) (Unaudited) (Unaudited) Class A Shares Net proceeds from shares sold $ $ $ Distributions reinvested Payment for shares redeemed — ) ) Net increase in net assets from capital share transactions $ $ $ Class C Shares Net proceeds from shares sold $ $ — Distributions reinvested — Net increase in net assets from capital share transactions $ $ — Class I Shares Net proceeds from shares sold $ $ $ Distributions reinvested Payment for shares redeemed ) ) ) Net increase in net assets from capital share transactions $ $ $ Class A Shares Shares sold Shares issued on reinvestment of distributions 56 83 24 Shares redeemed — ) ) Net increase in shares outstanding Class C Shares Shares sold — Shares issued on reinvestment of distributions 33 — Net increase in shares outstanding — Class I Shares Shares sold Shares issued on reinvestment of distributions Shares redeemed ) (1
